Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appellant Argument(s) with respect to appeal brief filed on 08/19/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453                                                                                                                                                                                                        
Response to Amendment
3.	This action is in response to communication filed on 08/19/2021. This is a non-final office action. Claims 1 through 25 were considered.
a. Claims 1-25 are pending in this application.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
4.	Applicant's arguments, see page 1-26 of Remarks, filed on 08/19/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered. Applicant’s arguments with respect to claim(s) 1, 16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-6, 9-11, and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2014/0025817 A1) hereafter Lau in view of Palazzolo (US 2015/0333926 A1).

Regarding claim 1, Lau teaches a system, comprising: 
	a plurality of ports configured to send and receive data (fig. 1(101, 102, …103). [14]: The network device 100 may include any number of data ports. Each data port may receive or transmit data across any number of networks according to any number of communication protocols); 
a processing circuit coupled to the plurality of ports (fig. 1(116) and [16]: the scheduling logic 110 includes one or more processors 116); and 
logic integrated with the processing circuit, executable by the processing circuit (fig. 1(116, 120) and [16]: The memory 120 stores group scheduler instructions 122 and port scheduler instructions 123 that the processor 116 executes.), or integrated with and executable by the processing circuit, the logic being configured to cause the processing circuit to: 
	determine at least one characteristic of the plurality of ports on an individual basis ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. determine characteristic of each port in order to assign to a group)); 
([19-20]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. create port groups)), wherein ports are grouped together in a single port grouping based on at least one shared characteristic of individual ports in the single port grouping ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. In FIG. 1, data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group. The first port group may include other 10 Gb data ports and the second port group may include other 40 Gb data ports (i.e. grouping ports based on shared characteristic)). 
	Lau however does not teach receive, from an initiator port, a target discovery request at a target port of the plurality of ports; determine which particular port grouping the target port belongs to; and send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port.
	Palazzolo teaches receive, from an initiator port (fig. 1(131-1…n) – node 1-n ports, [0010-0011]), a target discovery request at a target port (fig. 1(121-1…n) – network switch ports) of the plurality of ports (fig. 2(205) and [16-17]: at step 205, network switch 110 receives, from the one of nodes 1 through n (131-1 though 131-n), a request for information of port group 120.  In the same example, network switch 110 receives the request from node 1 (131-1) (i.e. receive from port of node 1, port group discovery request at the switch port 1)); 
	determine which particular port grouping the target port belongs to (fig. 2(207) and [17]: at decision block 207, network switch 110 determines whether the port to which the one of nodes 1 through n (131-1 though 131-n) is connected, belongs to port group 120 (i.e. determine the port group of port connecting to node 1)); and
	send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port (fig. 2(211) and [18]: In response to determining that the port belongs to port group 120 ("YES" branch of decision block 207), at step 211, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), the information of port group 120.  In the same example, network switch 110 sends to node 1 (131-1) the information of port group 120 (i.e. network switch sends all ports in port group 120 where the port connecting to node 1 belongs)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Palazzolo and receive a target discovery request at (Palazzolo, [09]).

Regarding claim 4, Lau in view of Palazzolo teaches the system as recited in claim 1.
	Palazzolo teaches wherein the logic is further configured to cause the processing circuit to connect an initiator system which hosts the initiator port to the ports in the particular port grouping ([19-20]: At step 213, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), stores the information of port group 120. At step 215, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), applies IP and VLAN addresses within port group 120 to all the nodes (namely, node 1 (131-1) through port n (131-n)) in cloud cluster 130, such that cloud cluster 130 achieves network connectivity (i.e. node 1 connects to the address within port group 120)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo to further incorporate the teachings of Palazzolo and connect an initiator system which hosts the initiator port to the port in the particular port (Palazzolo, [09]).

Regarding claim 5, Lau in view of Palazzolo teaches the system as recited in claim 1.
Lau further teaches wherein none of the plurality of ports are included in more than one port grouping ([19]: data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group (i.e. data ports are not included in more than one group)), and 
wherein each port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).

Regarding Claims 6, 9-10, and 11, 14-15, they do not teach or further define over claims 1, 4-5 respectively. Therefore, claim 6, 9-10 and 11, 14-15 are rejected for the same reason as set forth above in claims 1, 4-5 respectively.

Claim 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Palazzolo further in view of Ignatuk et al. (US 2016/0080209 A1) hereafter Ignatuk.

Regarding claim 2, Lau in view of Palazzolo teaches the system as recited in claim 1.
	Lau further teaches wherein the logic is further configured to cause the processing circuit to: assign unique port grouping identification numbers individually to the port groupings ([39]: The group selection example 400 shown in FIG. 4 depicts group selections for a device 100 configured with 48 10 Gb data ports assigned to port group 0, 4 40 Gb data ports assigned to port group 1, and 2 100 Gb data ports assigned to port group 2 (i.e. each port group have identification numbers 0, 1 and 2)), wherein a maximum number of ports are included in any one of the port groupings ([20]: The scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. assign maximum number of port to a port group));
	Lau in view of Palazzolo however does not teach provide information about the port groupings via a command line interface (CLI). 
	Ignatuk teaches provide information about the port groupings via a command line interface (CLI) ([56]: In block B276, the client is provided with a status on Group 0, Group 1 and Group 2 ports. The port status may be presented by M-modules 118.1-118.3 via a graphical user interface, a command line interface or any other electronic means.)  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo to incorporate the teachings of Ignatuk and provide information about the port grouping via CLI. One of ordinary skilled in the art would have been motivated to combine the teachings in order for client to take proactive action (Ignatuk, [56]).

Regarding Claims 7 and 12, they do not teach or further define over claim 2. Therefore, claims 7 and 12 are rejected for the same reason as set forth above in claim 2.

Claim 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Palazzolo further in view of Watanabe (US 2005/0234941 A1).

Regarding claim 3, Lau in view of Palazzolo teaches the system as recited in claim 1.
Lau in view of Palazzolo however does not teach wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and protocol used for communications.
	Watanabe teaches wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and protocol used for communications ([151]: In requesting the port allocation processing (processing C1103), the name management program 114 adds information on the host computer 101 that has requested the processing (“iSCSI Name” in the entry 802). [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (see fig. 7) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. the ports in port grouping, fig. 7, share protocol iSCSI characteristic of initiator port)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo to incorporate the teachings of Watanabe and ports in particular grouping all share at least one characteristic of the initiator port, which consists protocol used for communication. One of ordinary skilled in the art would have been motivated to combine the teachings in order for discovery processing (Watanabe, [146]).

Regarding Claims 8 and 13 they do not teach or further define over claim 3. Therefore, claim 8 and 13 are rejected for the same reason as set forth above in claim 3.

Claim 16, 19-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo (US 2015/0333926 A1) in view of Lau et al. (US 2014/0025817 A1) hereinafter Lau.

Regarding claim 16, Palazzolo teaches a system, comprising: 
(fig. 3 and [23]), the logic being configured to cause the processing circuit to: 
 send, from the initiator port to a target port (fig. 1(131-1…n) – node 1-n ports are initiator port and fig. 1(121-1…n) – network switch ports are target ports), that is hosted by a target system and has a characteristic matching one of the characteristics of the initiator port, a target discovery request (fig. 2(205) and [16-17]: At step 205, network switch 110 receives, from the one of nodes 1 through n (131-1 though 131-n), a request for information of port group 120.  In the same example, network switch 110 receives the request from node 1 (131-1) (i.e. sending by node 1, port group discovery request at the switch port). At decision block 207, network switch 110 determines whether the port to which the one of nodes 1 through n (131-1 though 131-n) is connected, belongs to port group 120 (i.e. determine the port group of port connecting to node 1)); and 
	receive information about all ports in a particular port grouping (fig. 2(211) and [18]: In response to determining that the port belongs to port group 120 ("YES" branch of decision block 207), at step 211, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), the information of port group 120.  In the same example, network switch 110 sends to node 1 (131-1) the information of port group 120 (i.e. node 1 receives all ports in port group 120)).
Palazzolo however does not teach determine at least one characteristic of an initiator port, the at least one characteristic including a protocol used for communications.
 	Lau teaches determine at least one characteristic of an initiator port, the at least one characteristic including a protocol used for communications ([15]: Port characteristics may include, for example, communication protocols supported by the data port, port speed, line rate, port number, or other port characteristics.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo to incorporate the teachings of Lau and determine characteristic of an initiator port, characteristic including protocol used for communications. One of ordinary skilled in the art would have been motivated to combine the teachings in order to identify port characteristic (Lau, [15]).

Regarding claim 19, Palazzolo in view of Lau teaches the system as recited in claim 16. 
Palazzolo further teaches wherein the logic is further configured to cause the processing circuit to connect the initiator port to the ports in the particular port grouping ([19-20]: At step 213, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), stores the information of port group 120. At step 215, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), applies IP and VLAN addresses within port group 120 to all the nodes (namely, node 1 (131-1) through port n (131-n)) in cloud cluster 130, such that cloud cluster 130 achieves network connectivity (i.e. node 1 connects to the address within port group 120)).

Regarding claim 20, Palazzolo in view of Lau teaches the system as recited in claim 16.
Lau further teaches wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of Lau to further incorporate the teachings of Lau and the particular port grouping includes a maximum number of ports that share protocol and have about a same speed. One of ordinary skilled in the art would have been motivated to combine the teachings in order to assign a data port to a particular port group based on any number of port characteristics of the data port (Lau, [19]).

Regarding claim 21, Palazzolo teaches a method, comprising: 
sending, from the initiator port to a target port hosted by a target system (fig. 1(131-1…n) – node 1-n ports are initiator port and fig. 1(121-1…n) – network switch ports are target ports), a target discovery request fig. 2(205) and [16-17]: At step 205, network switch 110 receives, from the one of nodes 1 through n (131-1 though 131-n), a request for information of port group 120.  In the same example, network switch 110 receives the request from node 1 (131-1) (i.e. sending by node 1, port group discovery request at the switch port). At decision block 207, network switch 110 determines whether the port to which the one of nodes 1 through n (131-1 though 131-n) is connected, belongs to port group 120 (i.e. determine the port group of port connecting to node 1)); and 
	receiving information about all ports of the target system that are in a particular port grouping (fig. 2(211) and [18]: In response to determining that the port belongs to port group 120 ("YES" branch of decision block 207), at step 211, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), the information of port group 120.  In the same example, network switch 110 sends to node 1 (131-1) the information of port group 120 (i.e. node 1 receives all ports in port group 120));
	connecting the initiator port to at least one of the ports in the particular port grouping ([19-20]: At step 213, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), stores the information of port group 120. At step 215, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), applies IP and VLAN addresses within port group 120 to all the nodes (namely, node 1 (131-1) through port n (131-n)) in cloud cluster 130, such that cloud cluster 130 achieves network connectivity (i.e. node 1 connects to the address within port group 120)).
Palazzolo however does not teach determining at least one characteristic of an initiator port, the at least one characteristic including a protocol used for communications.
 	Lau teaches determining at least one characteristic of an initiator port, the at least one characteristic including a protocol used for communications ([15]: Port characteristics may include, for example, communication protocols supported by the data port, port speed, line rate, port number, or other port characteristics.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo to incorporate the teachings of Lau and determine characteristic of an initiator port, characteristic including protocol used for communications. One of ordinary skilled in the art would have been motivated to combine the teachings in order to identify port characteristic (Lau, [15]).

Regarding Claim 24, they do not teach or further define over claim 19. Therefore, claim 24 is rejected for the same reason as set forth above in claim 19.

Regarding claim 25, Palazzolo in view of Lau teaches the method as recited in claim 21.
Lau teaches wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of Lau to further incorporate the teachings of Lau and each port group includes maximum number of ports that share protocol and have about a same speed. One of ordinary skilled in the art would have been motivated to combine the teachings in order to limit the size of a port group to a maximum group size (Lau, [20]).

Claim 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo in view of Lau further in view of Ignatuk et al. (US 2016/0080209 A1) hereafter Ignatuk.

Regarding claim 17, Palazzolo in view of Lau teaches the system as recited in claim 16.
		Lau teaches wherein at least some of the ports in the particular port grouping are pots of the target system ([19-20]: the scheduling logic 110 may group data ports of the network device 100 into any number of port groups.  
The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports of target system are grouped)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of Lau to further incorporate the teachings of Lau and some of the ports in port grouping are of target system. One of ordinary skilled in the art would have been motivated to combine the teachings in order to have port group based on port characteristics (Lau, [19]).
 Palazzolo in view of Lau however does not teach wherein the logic is further configured to cause the processing circuit to:  IBM1P504/P201800657US01Page 41 of 44access information about port groupings on the target system via a command line interface (CLI).
Ignatuk teaches wherein the logic is further configured to cause the processing circuit to:  IBM1P504/P201800657US01Page 41 of 44access information about port groupings on the target system via a command line interface (CLI) ([56]: In block B276, the client is provided with a status on Group 0, Group 1 and Group 2 ports. The port status may be presented by M-modules 118.1-118.3 via a graphical user interface, a command line interface or any other electronic means (i.e. client receive information about port grouping via CLI)).
(Ignatuk, [36]).

Regarding claim 22, Palazzolo in view of Lau teaches the method as recited in claim 21.
 Palazzolo in view of Lau however does not teach further comprising IBM1P504/P201800657US01Page 41 of 44accessing information about port groupings on the target system via a command line interface (CLI).
Ignatuk teaches further comprising IBM1P504/P201800657US01Page 41 of 44accessing information about port groupings on the target system via a command line interface (CLI) ([56]: In block B276, the client is provided with a status on Group 0, Group 1 and Group 2 ports. The port status may be presented by M-modules 118.1-118.3 via a graphical user interface, a command line interface or any other electronic means (i.e. client receive information about port grouping via CLI)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of Lau to incorporate the teachings of Ignatuk and access (Ignatuk, [36]).

Claim 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo in view of Lau further in view of Watanabe (US 2005/0234941 A1).

Regarding claim 18, Palazzolo in view of Lau teaches the system as recited in claim 16. 
Palazzolo in view of Lau however does not teach wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and the protocol used for communications.
Watanabe further teaches wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and the protocol used for communications ([151]: In requesting the port allocation processing (processing C1103), the name management program 114 adds information on the host computer 101 that has requested the processing (“iSCSI Name” in the entry 802). [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (see fig. 7) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. the ports in port grouping, fig. 7, share protocol iSCSI characteristic of initiator port)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of Lau to incorporate the teachings of Watanabe and ports in particular grouping all share at least one characteristic of the initiator port, which consists protocol used for communication. One of ordinary skilled in the art would have been motivated to combine the teachings in order for discovery processing (Watanabe, [146]).

Regarding claim 23, Palazzolo in view of Lau teaches the Method as recited in claim 21. 
Palazzolo in view of Lau however does not teach wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and the protocol used for communications.
Watanabe teaches wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and the protocol ([151]: In requesting the port allocation processing (processing C1103), the name management program 114 adds information on the host computer 101 that has requested the processing (“iSCSI Name” in the entry 802). [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (see fig. 7) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. the ports in port grouping, fig. 7, share protocol iSCSI characteristic of initiator port)).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of Lau to incorporate the teachings of Watanabe and ports in particular grouping all share at least one characteristic of the initiator port, which consists protocol used for communication. One of ordinary skilled in the art would have been motivated to combine the teachings in order for discovery processing (Watanabe, [146]).

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	b. Murphy et al., US 2014/0092884 A1: METHODS AND APPARATUS FOR A COMMON CONTROL PROTOCOL FOR WIRED AND WIRELESS NODES.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453